Citation Nr: 1022153	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar spine stenosis 
and radiculopathy, to include as secondary to service-
connected left knee medial meniscus tear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1992 to December 
1998. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran provided testimony before the Decision Review 
Officer in October 2008.  In May 2008, the Veteran requested 
a hearing before the Board.  In March 2010, the Veteran 
submitted written communication, withdrawing his request for 
a hearing before the Board.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, lumbar spine 
stenosis and radiculopathy is causally or etiologically 
related to service.  


CONCLUSION OF LAW

Lumbar spine stenosis and radiculopathy was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, service treatment records, VA 
outpatient treatment records, private treatment records, and 
VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the notice provided to the Veteran is moot or 
represents harmless error.  

Service Connection Law and Regulations

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Discussion

The Veteran contends that his lumbar spine condition is 
related to service, or in the alternative, related to his 
service-connected left knee disability.  Specifically, he 
contends that he fell into a hole while carrying heavy 
equipment, and injured his back.  At the outset, the Board 
notes that service connection has been granted and separate 
ratings assigned for right and left knee disabilities.   

The Veteran's October 1992 induction physical examination, 
service treatment records, and September 1998 separation 
physical examination do not contain evidence of complaints, 
treatment, or diagnosis for a back condition.    

The report of a February 1999 VA examination included the 
Veteran's report of an in-service injury when he fell into a 
hole while carrying heavy equipment.  The diagnoses included 
bilateral meniscus tear and right sciatica, rule out ruptured 
lumbar disk.  

Post-service private outpatient treatment records include a 
March 2006 record that demonstrates the Veteran sought 
treatment for multiple complaints, including his low back, as 
due to an accident he was involved in while in service; 
specifically, he fell to the ground while carrying artillery 
rounds.  A subsequent March 2006 private treatment record 
indicates the Veteran underwent an MRI of his lumbar spine, 
which revealed chronic lumbar radiculopathy and lumbar 
spondylosis.   An April 2006 private neurological 
consultation shows the Veteran reports experiencing back pain 
for the past 11 years, since he was in service.

In September 2006, the Veteran underwent a VA examination.  
At the time of examination, the Veteran reported that he 
injured his back in service, due to falling into a hole when 
carrying heavy ammunition.  He further reported that he has 
experienced back pain since service.  The Veteran indicated 
that he tore his medial menisci of both knees, and underwent 
surgical repair for both knees, as a result of the 
aforementioned accident.  Following physical examination, the 
diagnosis was lumbar spinal stenosis with back pain and 
radiculopathy.  In a September 2006 addendum to the VA 
examination, the same examiner noted the Veteran's diffuse 
disc bulge at L4-5 and his unremarkable back examination, 
opining that it is less likely that the Veteran's knee 
conditions have caused his lumbar pain.  The examiner further 
opined, that it is less likely than not that the Veteran's 
back condition is related to his bilateral knee condition.  

A November 2006 private neurological consultation note 
indicates the Veteran has recurrent low back pain.  The 
Veteran related his back pain to an in-service injury when he 
fell and also injured his knees.  Based upon examination and 
review of the March 2006 MRI, the diagnosis was with bi-level 
internal disc derangement with posterior bulging at L4-5 and 
L5-S.  The examiner opined that the Veteran's back disability 
was related to the in-service injury.  In providing his 
opinion, the examiner noted that the Veteran is only 32 years 
old, and that IVD desiccation most commonly occurs at ages 
35-40, which can be influenced by lifestyle; specifically, 
micro/macro trauma.  However, the Veteran's L4-5 and L5-S1 
desiccation involves two levels only, as no other IVD level 
is found to be abnormal.  The examiner further noted that the 
Veteran has a trauma history.  Next, the examiner stated that 
aging is systemic, so similar disc and spondylitic changes 
would be identifiable at other spinal joint levels.  Further, 
the examiner noted that internally deranged disc is 
inflexible, brittle and more pain sensitive than healthy 
discs, and internally deranged discs are the consequence of 
trauma.  The examiner opined that the Veteran's trauma event, 
stepping into a hole while adversely loaded, is a common 
event associated with disc injury.  Lastly, the examiner 
noted that midline disc bulges cause pain syndromes 
bilaterally.  In conclusion, the examiner opined that there 
is a high probability that the Veteran's L4-5 and L5-S1 disc 
bulges and back pain are related to service.  

In an October 2008 hearing before the Decision Review 
Officer, the Veteran testified that he hurt his back while in 
service, when he fell into a hole while carrying heavy 
artillery.  The Veteran further indicated that he injured his 
left knee during the same in-service event, for which he is 
currently service-connected.  

The Veteran was afforded another VA examination in November 
2008, at which time he reported experiencing low back pain 
since service.  Upon examination and review of the Veteran's 
claims file, the examiner diagnosed the Veteran with 
degenerative disc disease of the lumbar spine with back pain.  
The examiner opined that it is less likely than not that the 
Veteran's spine problem is a service-connected problem due to 
the six year time period from separation from service to the 
reported onset in 2004.  

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds support for a 
grant of service connection for degenerative disc disease as 
related to service.  


The Veteran claims that an in-service injury caused him to 
experience back pain since service.  Service treatment 
records are silent for any complaints, treatment or diagnoses 
of back problems; however, the Board cannot reject lay 
evidence simply because it is not accompanied by 
contemporaneous medical evidence.  Buchanan 451 F.3d at 1331.  
The Veteran is competent to report that he injured his back 
in service and he has consistently reported the circumstances 
of that injury; that he fell into a hole while carrying heavy 
equipment.  Service connection has been granted for bilateral 
knee disabilities incurred in that incident.  The Board finds 
the history of in-service injury credible.  

Thus, as there is a current disability and an in-service 
event, the issue for consideration is whether there is 
competent evidence of a nexus between the in-service injury 
and the current disability.  There are conflicting medical 
opinions.  The Board, therefore, must weigh the credibility 
and probative value of these opinions, and in so doing, may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22 (1998) (citing Owens v. Brown, 7 Vet. App. 
429433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The September 2006 examiner opined that The Veteran's back 
condition is less likely than not related to the Veteran's 
knee conditions; however, there was no opinion offered as to 
direct service connection.  The November 2008 VA examiner 
opined that it is less likely than not that the Veteran's 
spine problem is related to service due to the six year time 
period since separation from service to the reported onset in 
2004.  The Board finds that opinion inadequate because it did 
not discuss the in-service incident or consider the Veteran's 
consistent report that he had experienced back pain since the 
time of the initial injury.  

The November 2006 private neurological consultation included 
a positive nexus opinion with extensive rationale, as 
discussed above, ultimately concluding that there is a high 
probability that the Veteran's L4-5 and L5-S1 disc bulges and 
back pain are related to service.  Therefore, that opinion is 
entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In light of the 
above, the Board finds that the evidence is at least in 
equipoise regarding the Veteran's claim.  Therefore, 
resolving all reasonable doubt in favor of the Veteran, the 
claim is allowed.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for lumbar spine stenosis and 
radiculopathy is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


